 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     SCOTT MELVIN HUGHES,                             CASE NO. C19-5299 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   STATE OF WASHINGTON,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 11, and

15   Petitioner Scott Hughes’s (“Hughes”) objections to the R&R, Dkt. 12.

16          On August 2, 2019, Judge Fricke issued the R&R recommending that the Court

17   dismiss Hughes’s petition without prejudice for failure to exhaust. Dkt. 11. On August

18   15, 2019, Hughes filed objections. Dkt. 12.

19          The district judge must determine de novo any part of the magistrate judge’s

20   disposition that has been properly objected to. The district judge may accept, reject, or

21   modify the recommended disposition; receive further evidence; or return the matter to the

22   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).


     ORDER - 1
 1          In this case, Hughes contests the well-settled and binding precedent that he must

 2   exhaust his state court remedies before seeking relief in a federal habeas petition. Dkt.

 3   12. Hughes’s argument do not persuade the Court to carve out an exception to “one of

 4   the pillars of federal habeas corpus jurisprudence.” Calderon v. U.S. Dist. Court for N.

 5   Dist. of California, 134 F.3d 981, 984 (9th Cir. 1998). Hughes’s other motions and

 6   request for injunctive relief are similarly frivolous. Therefore, the Court having

 7   considered the R&R, Hughes’s objections, and the remaining record, does hereby find

 8   and order as follows:

 9          (1)    The R&R is ADOPTED;

10          (2)    Hughes’s motions are DENIED;

11          (3)    Hughes’s petition is DISMISSED without prejudice;

12          (4)    A Certificate of Appealability is DENIED; and

13          (5)    The Clerk shall enter a JUDGMENT and close the case.

14          Dated this 7th day of October, 2019.

15

16

17
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

18

19

20

21

22


     ORDER - 2
